Citation Nr: 0419913	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  01-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for Meniere's 
syndrome, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for major depressive 
disorder, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of 
removal of ganglion cyst of the right wrist, currently 
evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In March 2004, a video conference hearing was held before the 
undersigned Veterans Law Judge.

The issues of entitlement to an increased rating for 
Meniere's syndrome and entitlement to an increased rating for 
major depressive disorder are addressed in the REMAND portion 
of the decision below.


FINDING OF FACT

On March 11, 2004, prior to the promulgation of a decision in 
the appeal, the Board of Veterans' Appeals (Board) received 
notification from the appellant during a video conference 
hearing that he wished to effect a withdrawal of the issue of 
entitlement to an increased rating for residuals of removal 
of ganglion cyst of the right wrist.   




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).  Prior to going on 
the record at a video conference hearing held on March 11, 
2004, the veteran informed the Judge that he wished for the 
following claim to be withdrawn from appeal: entitlement to 
an increased rating for residuals of removal of ganglion cyst 
of the right wrist.  The Judge relayed this request on the 
record and asked the veteran to confirm that this was his 
intent, to which he replied in the affirmative.  

This colloquy, which has been memorialized in the hearing 
transcript, constitutes a valid withdrawal of the veteran's 
appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Therefore, the Board finds that the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  




ORDER

The appeal is dismissed with regard to the issue of an 
increased rating for residuals of removal of ganglion cyst of 
the right wrist.   


REMAND

The Board initially notes that legislative changes have been 
enacted which eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the appellant's claims 
of entitlement to service connection for the conditions in 
issue.  The veteran has not been sent a letter by the RO 
which informs him of the evidence or information necessary to 
establish entitlement to increased ratings for the claimed 
disabilities or of VA's statutory duty to assist him in 
obtaining the evidence necessary to substantiate his claims.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the appellant's claims without 
prejudicing his right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the appellant's claims under the recent 
legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

In the March 2004 video conference hearing transcript, the 
veteran's representative stated that the veteran had 
undergone an increase in his depressive symptoms, stating 
that he had gone for treatment within in the past couple of 
months and had received an increase in his medication for 
depressive disorder.  The representative stated further "we 
feel that another examination is in order, since his symptoms 
have increased since his last examination."  In this regard, 
the veteran testified that the he had been to the VA Medical 
Center in New Orleans in the past couple of months and that 
his medication (Paxil) had been increased from 20 mg to 30 
mg.       

With regard to his Meniere's syndrome, the veteran stated in 
the March 2004 hearing that he had constant ringing in his 
left ear and that he was having problems with vertigo at 
least a few times a week, reporting that he had trouble with 
dizziness.  The veteran stated that he periodically saw "the 
ENT doctors over that the VA Medical Center" for this 
problem.  He stated that he had last been treated there a 
couple of months ago, but that he had an appointment 
scheduled there for the next week.  In this regard, the 
representative requested that these treatment records be 
obtained and reviewed.  

These records have not been associated with the veteran's 
claims folder.  Under Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), VA treatment records are considered to be 
constructively included within the record.  
 
The veteran's Meniere's syndrome is rated as 30 percent 
disabling under Diagnostic Code (Code) 6205, Meniere's 
syndrome (endolymphatic hydrops).  38 C.F.R. § 4.87.  Under 
Code 6205, a 30 percent rating is assigned for Meniere's 
syndrome with hearing impairment with vertigo less than once 
a month, with or without tinnitus.  A 60 percent evaluation 
is in order when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  The Note to Code 6205 specifies 
that Meniere's syndrome may be rated either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  
However, an evaluation for hearing impairment, tinnitus, or 
vertigo may not be combined with an evaluation under Code 
6205.

Peripheral vestibular disorders are evaluated under Code 
6204.  A 10 percent rating is awarded when there is 
occasional dizziness.  A maximum schedular rating of 30 
percent is assigned for dizziness and occasional staggering.  
The Note to Code 6204 states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this Code. 

Levels of hearing loss, Code 6100, are determined by 
considering the puretone threshold average and speech 
discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

Finally, under Code 6260, recurrent tinnitus warrants a 
maximum schedular rating of 10 percent, whether the 
disability is unilateral or bilateral.  See 68 Fed. Reg. 
25,822 (May 14, 2003) (effective June 13, 2003) (amending 
Code 6260 to provide for a single evaluation for tinnitus if 
perceived in one or both ears); VAOPGCPREC 2-2003 (holding 
that Code 6260 in effect prior to the 2003 amendments 
authorized a single rating for tinnitus, regardless of 
whether it was perceived as unilateral or bilateral).   

In view of the foregoing, the Board has determined that the 
veteran should be afforded VA examinations to determine the 
current severity of his service-connected conditions of major 
depressive disorder and Meniere's syndrome.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO is to 
send a letter to the veteran informing 
him of the evidence or information 
necessary to establish entitlement to 
increased ratings for the service-
connected disabilities on appeal and of 
VA's statutory duty to assist him in 
obtaining the evidence necessary to 
substantiate his claims.  Additionally, 
the letter should request that he submit 
to VA any evidence in his possession 
pertaining to his claims on appeal.  

2.  The RO should request all treatment 
records not already associated with the 
veteran's claims folder from the VA 
Medical Centers in New Orleans, 
Louisiana.  Thereafter, these records 
should be associated with the veteran's 
claims folder. 

3.  Thereafter, the veteran should be 
afforded VA audiological and neurology 
examinations to determine the nature and 
severity of the veteran's service-
connected Meniere's disease.  The 
examiner is directed to specifically 
comment on the nature and severity of 
vertigo, tinnitus, and any hearing loss.  
The neurology examiner should report all 
symptoms relating to the Meniere's 
disease, to include vertigo, tinnitus, 
and bilateral hearing loss, including 
whether the veteran has attacks of 
vertigo and cerebellar gait, and, if so, 
the frequency and duration thereof.  The 
claims folder and a copy of this REMAND 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

4.  Additionally, the RO should schedule 
the veteran for a VA psychiatric 
examination in order to determine the 
current nature and severity of his major 
depressive disorder.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



